                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA, ex                  CIVIL ACTION
 rel INTERNATIONAL
 BROTHERHOOD OF ELECTRICAL
 WORKERS LOCAL UNION NO. 98

                    v.                         NO. 09-4230

 THE FARFIELD COMPANY



                                        ORDER
       AND NOW, this 26 th day of August 2019, upon considering Defendant's Motion for

summary judgment (ECF Doc. No. 182), Plaintiffs Response (ECF Doc. No. 184), Defendant's

Reply (ECF Doc. No. 185), Defendant's Response to Plaintiffs Statement of Additional Facts

precluding summary judgment (ECF Doc. No. 188), following oral argument, and for reasons in

the accompanying Memorandum, it is ORDERED Defendant's Motion (ECF Doc. No. 182) is

DENIED.
